EXHIBIT 10.100

 

AMENDMENT NO. 2 TO THE JOINT VENTURE AGREEMENT

(Company and WOD)

 

THIS AMENDMENT NO. 2 TO THE JOINT VENTURE AGREEMENT (this "Amendment") is made
as of June 7, 2019, by and between WOD RETAIL SOLUTIONS INC. f/k/a Elite Data
Services Inc., a Florida corporation (hereinafter referred to as "Company") and
WOD HOLDINGS INC. (hereinafter referred to as "WODH"), a Delaware corporation.
Company and WOHD are each a “Party”, and collectively referred to as the
“Parties” herein.

 

RECITALS

 

WHEREAS, pursuant to Amendment No. 2 of the Definitive Agreement, dated August
26, 2016, as amended (the “WOD Definitive Agreement”), Company and WODH entered
into that certain Joint Venture Agreement (the “Original JV Agreement”), on
March 14, 2017 (the “Original Effective Date”), in which the parties decided to
collaborate on a retail business (the "Business") in the form a joint venture
(the "Joint Venture"), pursuant to the terms and conditions set forth therein;

 

WHEREAS, on January 8, 2018, Company and WODH executed Amendment No. 1 to the
Original JV Agreement (the “Amendment No.1”), pursuant to which the Parties
agreed to further clarify certain implied terms of the Joint Venture which may
not have otherwise been expressed in written form, and to further amend certain
other terms of the Original JV Agreement, due to delays in Company’s ability to
provide Additional Capital Contributions as needed to expand the business; as
follows:

 

1. Effective Date. The Effective Date of this Amendment shall be retroactive as
of the Original Effective Date, with the same full force and effect of the
Original Agreement.

 

2. Amended Defined Terms. The defined term “DEAC” shall be replaced with
“Company” as referenced in the Original JV Agreement, and Prior Amendments, in
the relation to WOD Retail Solutions Inc. f/k/a Elite Data Services Inc.

 

3. Amendment to Appendix A. Appendix A to the Original JV Agreement is hereby
amended to reflect a statement of clarification of certain officer appointments
and held positions in both Company and WODH during the term of the Agreement,
which shall be added to Appendix A, described as follows:

 

“The Parties hereto agree and confirm that at no time during the term of this
Agreement, unless a final closing has occurred in which Company comes the
controlling Partner of WOD, shall an appointed officer of either Company or WODH
hold the same or any officer position in both Company and WODH at the same time,
in such a capacity which would trigger a “Common Control” relationship between
the entities, as defined in relation to FASB Statement No. 141.”

 



 1

  



 

4. Amendment to Section 1.1.3. Section 1.1.3 to the Original JV Agreement is
hereby amended to reflect a correction to the referenced Appendix from “Appendix
B” to Appendix “A” in that section.

 

5. Amendment to Section 1.2. Section 1.2 to the Original JV Agreement is hereby
amended and restated in its entirety to reflect certain clarifications related
to the control of the underlying entity used for the Joint Venture, described as
follows:

 

“The business and affairs of the Joint Venture shall be conducted through the
Colorado limited liability company named “WOD Market LLC” (the “WOD”). Prior to
the execution of this Agreement, WOD was a wholly-owned subsidiary of WODH,
pursuant to the Agreement and Plan of Reorganization (the “Reorg. Agreement”)
dated March 7, 2017, in which Brenton Mix and Taryn Watson, collectively
referred to as (the “Original Members”) in the WOD Definitive Agreement, and
subsequent amendments, jointly and severally assigned and transferred one
hundred percent (100%) of their collective ownership interest in WOD to WODH.
Pursuant to the terms of this Agreement, the Partners are the new managers of
WOD, as defined herein.”

 

6. Amendment to Section 2.2 and Appendix B. Section 2.2 and paragraph (b) to
Appendix B to the Original Agreement is hereby amended to reflect a change to
Additional or Other Capital Contributions in which additional capital advances
made by Company to WOD, as defined therein, shall be advanced to WOD first in
the form of a series of loans, pursuant the terms of the Loan Agreement (the
“Loan Agreement”), attached hereto and also referred in the Original JV
Agreement as Exhibit I. The Loan Agreement shall establish for a period ending
December 31, 2018, or on a date mutually agreed to by the Parties (the "Due
Date") a line of credit (the "Credit Line") for WOD in the principal amount of
Eight Million Dollars (USD $8,000,000) (the "Credit Limit") secured by a
collateral pledge of certain assets (the “Pledged Assets”) as described herein.
In connection herewith, Borrower shall execute and deliver to Company a
Convertible Note (the “Note”) in the amount of the Credit Limit, attached as
Exhibit I-1 to the Loan Agreement, and a Guaranty Agreement (the “Guaranty”),
attached as Exhibit I-2 to the Loan Agreement, satisfactory to Company. All sums
advanced on the Credit Line, pursuant to the terms of this Loan Agreement shall
become part of the principal amount of said Note. On the Due Date or on such
earlier date upon which Company has provided to WOD advances under the Credit
Line equal to not less than a total of Four Million Dollars (USD $4,000,000) in
the aggregate, representing both the First Capital Threshold and Second Capital
Threshold in Appendix B of the Original Agreement, Company shall have the right
to convert into WOD Units the total outstanding principal balance of the Note
issued by WOD to Company under the Loan Agreement, equal to a total of forty
percent (40%) interest in the WOD, which when combined with the twenty percent
(20%) interest in the WOD already held by the Company, the Company would own and
hold a total of sixty percent (60%) in the aggregate representing a controlling
interested in WOD, and thus effecting a consolidation of WOD’s operations under
the Company.

 



 2

  



 

7. Amendment to Appendix B. Appendix B to the Original JV Agreement pertaining
to a condition of Company’s option (or right) to provide Additional Capital
Contributions under the Loan Agreement, in exchange for a certain number of WOD
Units for a certain number of shares of Series B Preferred Stock and Common
Stock of Company, collectively referred to in the Original JV Agreement as (the
“Equity Exchanges”), shall be amended and restated to reflect certain applicable
changes as follows:

 

“On the Due Date (also referred to as the Second and Final Closing), if Company
has made advance of not less than Four Million Dollars (USD $4,000,000) in the
aggregate (the “Min. Advance Threshold”), pursuant to the terms of the Loan
Agreement, Company shall have the right to convert the outstanding Principal
Balance of the Note into WOD Units, equal to one WOD Unit for each Ten Thousand
Dollars (USD $10,000) of advances made to WOD by Company under the Credit Line,
in the form of a cancellation of the obligations of the Note in the exchange of
WOD Units held by WODH for certain shares in Company equal to: (x) one (1) WOD
Unit assigned and transferred to Company from WODH, for (y) two hundred fifty
(250) shares of Series B Preferred Stock of Company, and twenty-five thousand
(25,000) shares of Common Stock of Company, earmarked to WODH, from the total of
all the New Company Shares held in Trust for the benefit of WODH, up to the Min.
Advance Threshold.”;

 

WHEREAS, the Parties hereto wish to further amend certain provisions of the
Original JV Agreement, and Amendment No. 1, as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Amendment agree as follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original JV Agreement, as applicable.

 

2. Amendments; Extensions. The date of the Final Closing shall be amended to
reflect a one (1) year period extension to December 31, 2019 (the “Extended
Closing Date”), including, but not limited to, applicable amendments to certain
provisions set forth in the Original Agreement and the Prior Amendments which
may be effected by this Amendment, thus extending the compliance of such
provisions to the Extended Closing Date, with any and all other terms of the
Original Agreement and the Prior Amendments remaining in full force and effect.

 

3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original JV Agreement and Amendment No.1, are, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date: (i) all references in
the Original JV Agreement, Amendment No.1, and this Amendment to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Original JV Agreement, Amendment No.1, and this Amendment shall mean the
Original JV Agreement as amended by this Amendment, and (ii) all references such
as “thereto”, “thereof”, “thereunder” or words of like import referring to the
Original JV Agreement, Amendment No.1 and this Amendment shall mean the Original
JV Agreement and Amendment No.1 as amended by this Amendment. Notwithstanding
the foregoing to the contrary, to the extent that there is any inconsistency
between the provisions of the Original JV Agreement, Amendment No.1 and this
Amendment, the provisions of this Amendment shall control and be binding.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 



 3

  



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

 

WOD RETAIL SOLUTIONS INC.

f/k/a Elite Data Services Inc.,

 

A Florida Corporation

 

By:

/s/ Brenton Mix

 

Brenton Mix

Chief Executive Officer

 

WODH

 

WOD HOLDINGS INC.,

 

a Delaware corporation

 

By:

/s/ Russell Quimby

 

Russell Quimby

 

President

 



 4



 